   Case: 1:21-cv-02006 Document #: 79 Filed: 07/30/21 Page 1 of 3 PageID #:6691




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


PROTECT OUR PARKS, INC., et al.
                              )
                              )
                              )
             Plaintiffs,      )
                              )                      Case No. 1:21-cv-02006
       v.                     )
                              )
PETE BUTTIGIEG,               )                      Judge John Robert Blakey
SECRETARY OF THE U.S.         )
DEPARTMENT OF TRANSPORTATION, )
et al.                        )
                              )
       Defendants.            )


                           DEFENDANTS’ NOTICE OF MOTION

         PLEASE TAKE NOTICE that on Thursday, August 26, 2021, at 11:00 a.m., or as soon
thereafter as counsel may be heard, Defendants City of Chicago (“City”), the Chicago Park
District (“Park District”), and The Barack Obama Foundation (“Foundation”) (together,
“Defendants”), shall appear before the Honorable John Robert Blakey, or any judge sitting in
his stead in Courtroom 1203 of the United States District Court for the Northern District of
Illinois, Eastern Division, at the Dirksen Federal Building, 219 South Dearborn Street, Chicago,
Illinois 60604, and then and there present Defendants’ Motion for Leave to File a Brief in
Excess of Fifteen Pages (to which Defendants’ Reply in Support of Their Motion to Dismiss
Plaintiffs’ State Law Claims is attached), copies of which are attached and hereby served upon
you.


Date: July 30, 2021                                Respectfully submitted,


                                                   CELIA MEZA,
                                                   Corporation Counsel for the City of Chicago

 By: /s/ Joseph P. Roddy                           By: /s/ Andrew Worseck

 Richard W. Burke                                  John Hendricks
 Joseph P. Roddy                                   Deputy Corporation Counsel
 Elizabeth Meyer Pall                              Andrew W. Worseck
 BURKE, WARREN, MACKAY &                           Chief Assistant Corporation Counsel
 SERRITELLA, P.C.                                  City of Chicago, Department of Law

                                               1
  Case: 1:21-cv-02006 Document #: 79 Filed: 07/30/21 Page 2 of 3 PageID #:6692




330 North Wabash Avenue, Suite 2100        Constitutional and Commercial Litigation
Chicago, Illinois 60611                    Division
(312) 840-7000                             2 North LaSalle Street, Suite 520
rburkesr@burkelaw.com                      Chicago, Illinois 60602
jroddy@burkelaw.com                        (312) 744-6975 / 4-7129
epall@burkelaw.com                         john.hendricks@cityofchicago.org
                                           andrew.worseck@cityofchicago.org
Attorneys for Defendant Chicago Park
District

By: /s/ David H. Hoffman                   By: /s/ Ann D. Navaro

David H. Hoffman                           Ann D. Navaro
Tacy F. Flint                              Kevin A. Ewing
Rachel L. Hampton                          BRACEWELL LLP
SIDLEY AUSTIN LLP                          2001 M Street NW, Suite 900
One South Dearborn Street                  Washington, D.C. 20036
Chicago, IL 60603                          (202) 828-5800
(312) 853-7000                             ann.navaro@bracewell.com
david.hoffman@sidley.com                   kevin.ewing@bracewell.com
tflint@sidley.com
rhampton@sidley.com                        Attorneys for Defendant City of Chicago

Peter R. Steenland
SIDLEY AUSTIN LLP
1501 K Street, N.W.
Washington, D.C. 20005
(202) 736-8000
psteenland@sidley.com

Attorneys for Defendant The Barack Obama
Foundation
   Case: 1:21-cv-02006 Document #: 79 Filed: 07/30/21 Page 3 of 3 PageID #:6693




                                CERTIFICATE OF SERVICE

       I, Andrew W. Worseck, an attorney, hereby certify that on this, the 30th day of July,

2021, I caused copies of Defendants’ Motion for Leave to File a Brief in Excess of

Fifteen Pages and Defendants the City of Chicago, the Chicago Park District, The

Barack Obama Foundation’s Reply in Support of Their Motion to Dismiss Plaintiffs’

State Law Claims attached thereto, and this Notice of Motion to be electronically filed

with the Clerk of the United States District Court for the Northern District of Illinois using

the CM/ECF system, which will send notification of such filing to all parties that have

appeared in this action.


                                                              /s/ Andrew W. Worseck
